ACCEPTED
                                                                                          03-15-00513-CV
                                                                                                  7332348
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    10/12/2015 2:26:43 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK


                           CAUSE NO. 03-15-00513-CV
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                             In The Court Of Appeals                  AUSTIN, TEXAS
                                                                 10/12/2015 2:26:43 PM
                         Third Court Of Appeals District
                                                                     JEFFREY D. KYLE
                                   Austin, Texas                          Clerk



                               ELWYN D. SHUMWAY,

                                    APPELLANT

                                          VS.

                  WHISPERING HILLS OF COMAL COUNTY, TEXAS

                      PROPERTY OWNERS ASSOCIATION, INC.,

                                     APPELLEE


   Appeal from Case No. C2015-0215A; In the District Court 22nd Judicial District,
              Comal County, Texas, Hon. Dibrell Waldrip, Presiding


                 FIRST MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLEE’S BRIEF



ZACHARY B. AOKI
State Bar No. 01275870
MICHAEL B. THURMAN
State Bar No. 20006500
THURMAN & PHILLIPS, P.C.
4093 De Zavala Road
Shavano Park, Texas 78249
Telephone: (210) 341-2020
Facsimile: (210) 344-6460

Counsel for Appellee,
WHISPERING HILLS OF COMAL COUNTY,
TEXAS PROPERTY OWNERS ASSOCIATION, INC.
TO THE HONORABLE THIRD COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.1 and 38.6 (d), the Appellee, Whispering Hills of

Comal County, Texas Property Owners Association, Inc., files this Unopposed First

Motion to Extend Time to File Appellee’s Brief.

       Appellee’s opening brief is currently due on October 26, 2015.

       Counsel for Appellee requests a 30-day extension of time to file its brief, making

the brief due on November 25, 2015. This is the first request for extension of time to file.

       Counsel for Appellee relies on the following reasons, in addition to the routine

matters that counsel must attend to in daily practice, to explain the need for the requested

extension:

       Counsel for Appellee has primary responsibility on three non-jury lawsuits,
       which are scheduled for trials on October 13, 16, and 26.

       Counsel for Appellant/Appellee seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented. This

request is not sought for delay but so that justice may be done.

       The undersigned has conferred with the opposing party, and he has indicated that

he does not oppose this motion.

       All facts recited in this motion are within the personal knowledge of the counsel

signing this motion; therefore, no verification is necessary under Rule of Appellate

Procedure 10.2.
                                 PRAYER FOR RELIEF

       For the reasons set forth above, Appellee requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellee’s Brief and extend the Deadline

for Filing the Appellee’s Brief, up to and including November 25, 2015, and all other

relief to which it may be entitled.

                                                 Respectfully submitted,

                                                 / s/ Zachary Aoki

                                                 ZACHARY B. AOKI
                                                 State Bar No. 01275870
                                                 zaoki@thurman-phillips.com
                                                 THURMAN & PHILLIPS, P.C.
                                                 4093 De Zavala Road
                                                 Shavano Park, Texas 78249
                                                 Telephone: (210) 341-2020
                                                 Facsimile: (210) 344-6460

                                                 Counsel for Appellee,
                                                 WHISPERING HILLS OF COMAL COUNTY,
                                                 TEXAS PROPERTY ASSOCIATION, INC.


                              CERTIFICATE OF CONFERENCE

       I certify that I conferred with Appellant regarding this motion and that Appellant

is not opposed to this motion.


                                                 / s/ Zachary Aoki____________
                                                 Zachary Aoki
                               CERTIFICATE OF SERVICE

      I certify that on October 12, 2015, I electronically mailed a copy of this motion to

Appellant.



                                                / s/ Zachary Aoki____________
                                                Zachary Aoki